UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT PURSUANT TOSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 17, 2016 Intermolecular, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-35348 20-1616267 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS EmployerIdentification No.) 3011 N. First Street San Jose, California (Address of Principal Executive Offices) (Zip Code) (408) 582-5700 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a‑12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS On December 17, 2016, Mr. Thomas R. Baruch, a director of Intermolecular, Inc. (the “Company”), notified the company that he would resign from the Company’s Board of Directors (the “Board”), effective immediately. Mr. Baruch has served as a director of the Company since November 2004, and his decision to resign did not involve any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. On December 22, 2016, the Board appointed Mr. Chris Kramer, the Company’s President and Chief Executive Officer, to serve on the Board filling the vacancy on the Board arising as a result of Mr. Baruch’s resignation, effective December 17, 2016.Mr. Kramer remains the Company’s President and Chief Executive Officer. There were no arrangement or understandings between Mr. Kramer and any other person pursuant to which he was appointed as a member of the Board. There have been no transactions between Mr. Kramer and the Company required to be disclosed by Item 404(a) of Regulation S-K. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERMOLECULAR, INC. Date:December 22, 2016 By: /s/ C. Richard Neely, Jr. C. Richard Neely, Jr. Chief Financial Officer
